 

 
LOAN NUMBER
ACCT. NUMBER
NOTE DATE
CREDIT LIMIT
MATURITY DATE
PR/OR
         
OBLIGATION
CL522040275-1
 
01/02/08
$5,000,000.00
06/01/10
INFORMATION
                       
LOAN NUMBER
ACCT. NUMBER
MODIFICATION DATE
CREDIT LIMIT
           
CL522040275-1
 
05/25/10
$5,000,000.00
AMENDED
       
OBLIGATION
MATURITY DATE
INDEX (w/margin)
INTEREST RATE
INITIALS
/NFORMATION
         
09/01/10
Wall Street Journal Prime
plus 0.500%
5.0%
                       
Creditor Use Only

   

DEBT MODIFICATION AGREEMENT

--------------------------------------------------------------------------------

 
DATE AND PARTIES. The date of this Debt Modification Agreement (Modification) is
May 25, 2010. The parties and their addresses are:
 
LENDER:
CARDINAL BANK
8270 Greensboro Drive
Suite 500
McLean, VA 22102
Telephone: (703) 584-3430


BORROWER:
WIDEPOINT CORPORATION a Delaware Corporation
One Lincoln Centre
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, IL 60181


WIDEPOINT IL, INC.
an Illinois Corporation
One Lincoln Centre
18W140 Butterfield Road, Suite 1100 Oakbrook Terrace, IL 60181


WP NBIL, INC.
an Illinois Corporation
One Lincoln Centre
18W140 Butterfield Road, Suite 1100 Oakbrook Terrace, IL 60181


CHESAPEAKE GOVERNMENT TECHNOLOGIES, INC.
a Delaware Corporation
One Lincoln Centre
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, IL 60181
 
 
 
 

--------------------------------------------------------------------------------

WidePoint Corporation
Debt Modification Agreement
VA/4symathon00149300006929010052510N
Wolters Kluwer Financial Services ©1996, 2010 Bankers
Initials            
 
Page 1

 

--------------------------------------------------------------------------------


 
OPERATIONAL RESEARCH CONSULTANTS, INC. a Virginia Corporation
1 1250 Waples Mills, South Tower
Suite 250
Fairfax, VA 22030


ISYS, LLC
a Virginia Limited Liability Company One Lincoln Center
18W140 Butterfield Road, Suite 1100 Oakbrook Terrace, IL 60181
 
1. DEFINITIONS. In this Modification, these terms have the following meanings:
A. Pronouns. The pronouns "I," "me," and "my" refer to each Borrower signing
this Modification, individually and together with their heirs, executors,
administrators, successors, and assigns. "You" and "your" refer to the Lender,
with its participants or syndicators, successors and assigns, or any person or
entity that acquires an interest in the Modification or the Prior Obligation.
 
B. Amended Obligation. Amended Obligation is the resulting agreement that is
created when the Modification amends the Prior Obligation. It is described above
in the AMENDED OBLIGATION INFORMATION section.
 
C. Credit Limit. Credit Limit means the maximum amount of principal you will
permit me to owe you under this Line of Credit, at any one time. My Credit Limit
is stated at the top of this Modification.
 
D. Loan. Loan refers to this transaction generally. It includes the obligations
and duties arising from the terms of all documents prepared or submitted in
association with the Prior Obligation and this modification, such as
applications, security agreements, disclosures, notes, agreements, and this
Modification.
E. Modification. Modification refers to this Debt Modification Agreement.
F. Prior Obligation. Prior Obligation refers to my existing agreement described
above in the PRIOR OBLIGATION INFORMATION section, and any previous extensions,
renewals, modifications or substitutions of it.
 
2. BACKGROUND. You and I have previously entered into a Prior Obligation. As of
the date of this Modification, the outstanding, unpaid balance of the Prior
Obligation is $0.00. Conditions have changed since the execution of the Prior
Obligation instruments. In response, and for value received, you and I agree to
modify the terms of the Prior Obligation, as provided for in this Modification.
 
3. TERMS. The Prior Obligation is modified as follows:
A. Interest. Our agreement for the payment of interest is modified to read:
(1) INTEREST. Interest will accrue on the unpaid Principal balance of the Loan
at the rate of 5.0 percent (Interest Rate) until May 26, 2010, after which time
it may change as described in the Variable Rate subsection.
(a) Maximum Interest Amount. Any amount assessed or collected as interest under
the terms of the Loan will be limited to the maximum lawful amount of interest
allowed by state or federal law, whichever is greater. Amounts collected in
excess of the maximum lawful amount will be applied first to the unpaid
Principal balance. Any remainder will be refunded to me.
(b) Statutory Authority. Rate statute for Virginia is not provided yet.
(c) Accrual. Interest accrues using an Actual/360 days counting method.
(d) Variable Rate. The Interest Rate may change during the term of this
transaction.
(1) Index. Beginning with the first Change Date, the Interest Rate will be based
on the following index: the base rate on corporate loans posted by at least 70%
of the 10 largest U.S. banks known as the Wall Street Journal U.S. Prime Rate.
The Current Index is the most recent index figure available on each Change Date.
You do not guaranty by selecting this Index, or the margin, that the Interest
Rate on the Loan will be the same rate you charge on any other loans or class of
loans you make to me or other borrowers. If this Index is no longer available,
you will substitute a similar index. You will give me notice of your choice.
(2) Change Date. Each date on which the Interest Rate may change is called a
Change Date. The Interest Rate may change May 26, 2010 and daily thereafter.
(3) Calculation Of Change. On each Change Date you will calculate the Interest
Rate, which will be the Current Index plus 0.500 percent. The result of this
calculation will be rounded to the nearest .001 percent. Subject to any
limitations, this will be the Interest Rate until the next Change Date. The new
Interest Rate will become effective on each Change Date. The Interest Rate and
other charges on the Loan will never exceed the highest rate or charge allowed
by law for the Loan.
(4)  Limitations. The Interest Rate changes are subject to the following
limitations: Lifetime. The Interest Rate will never be less than 5.000 percent.
(5) Effect Of Variable Rate. A change in the Interest Rate will have the
following effect on the payments: The amount of scheduled payments will change.
B. Maturity and Payments. The maturity and payment provisions are modified to
read:

--------------------------------------------------------------------------------

WidePoint Corporation
Debt Modification Agreement
VA/4symathon00149300006929010052510N
Wolters Kluwer Financial Services ©1996, 2010 Bankers
Initials            
 
Page 2

 

--------------------------------------------------------------------------------


 
(1) PAYMENT. I agree to pay all accrued interest on the balance outstanding from
time to time in regular payments beginning June 1, 2010, then on the same day of
each month thereafter. Any payment scheduled for a date falling beyond the last
day of the month, will be due on the last day. A final payment of the entire
unpaid outstanding balance of Principal and interest will be due September 1,
2010.
 
Payments will be rounded to the nearest $.01. With the final payment I also
agree to pay any additional fees or charges owing and the amount of any advances
you have made to others on my behalf. Payments scheduled to be paid on the 29th,
30th or 31st day of a month that contains no such day will, instead, be made on
the last day of such month.
(2) Maturity. The maturity provision is modified to read:
(a) Maturity Date. Consistent with our existing periodic payment arrangement,
except any scheduled, final payment, I agree that the entire outstanding balance
of Principal and accrued interest is due on, or before, September 1, 2010.
C. Fees and Charges. As additional consideration for your consent to enter into
this Modification, I agree to pay, or have paid these additional fees and
charges:
(1) Stop Payment Fee. A(n) Stop Payment Fee equal to $30.00.
(2) Late Charge. If a payment is more than 10 days late, I will be charged 5.000
percent of the Unpaid Portion of Payment. I will pay this late charge promptly
but only once for each late payment.
(3) Returned Check Charge. I agree to pay a fee not to exceed $32.00 for each
check, negotiable order of withdrawal or draft I issue in connection with the
Loan that is returned because it has been dishonored.
 
4. CONTINUATION OF TERMS. Except as specifically amended by this Modification,
all of the terms of the Prior Obligation shall remain in full force and effect.
 
5. WAIVER. I waive all claims, defenses, setoffs, or counterclaims relating to
the Prior Obligation, or any document securing the Prior Obligation, that I may
have. Any party to the Prior Obligation that does not sign this Modification,
shall remain liable under the terms of the Prior Obligation unless released in
writing by you.
 
6. REASON(S) FOR MODIFICATION. Modification of the maturity date as described
herein.
 
7. ADDITIONAL TERMS. PRIOR OBLIGATION. This agreement is a modification of
certain terms and conditions of the indebtedness evidenced by a Promissory Note
from Borrower to Lender dated August 16, 2007 in the principal amount of
$2,000,000.00, as modified under the following agreements between Borrower and
Lender: a Promissory Note dated January 2, 2008 in the amount of $5,000,000 and
a Debt Modification Agreement dated March 17, 2009 in the amount of
$5,000,000.00.


LOAN AGREEMENT. This agreement is subject to that certain Commercial Loan
Agreement between Borrower and Lender dated March 17, 2009, all terms and
conditions of which, notwithstanding anything herein to the contrary, are
incorporated and made a part herein.
 
COLLATERAL. In addition to any other collateral that may be pledged, either now
or in the future, the indebtedness evidenced by this agreement is secured by all
rights, title, and security interest granted under that certain Security
Agreement from Borrower to Lender dated August 16, 2007.
 
8. SIGNATURES. By signing under seal, I agree to the terms contained in this
Modification. I also acknowledge receipt of a copy of this Modification.
 
 
 
 
 
 
 
 
 
WidePoint Corporation
Debt Modification Agreement
VA/4symathon00149300006929010052510N
Wolters Kluwer Financial Services ©1996, 2010 Bankers
Initials            
 
Page 3

 

--------------------------------------------------------------------------------


 
BORROWER:
WidePoint Corporation
 
By   /s/ James T. McCubbin                                             (Seal)
James T. McCubbin, Vice President
Widepoint IL, Inc.
 
By  /s/ James T. McCubbin                                              (Seal)
James T. McCubbin, Vice President
WP NBIL, Inc.
 
By  /s/ James T. McCubbin                                              (Seal)
James T. McCubbin, Vice President
Chesapeake Government Technologies, Inc.
 
By  /s/ James T. McCubbin                                              (Seal)
James T. McCubbin, Vice President
Operational Research Consultants, Inc.
 
By  /s/ James T. McCubbin                                              (Seal)
James T. McCubbin, Vice President
iSYS, LLC
 
By  /s/ James T. McCubbin                                              (Seal)
James T. McCubbin , Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

WidePoint Corporation
Debt Modification Agreement
VA/4symathon00149300006929010052510N
Wolters Kluwer Financial Services ©1996, 2010 Bankers
Initials            
 
Page 4

 

--------------------------------------------------------------------------------


 